Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
Claims 1, 8, 15 and 21 have been amended. Claims 1-21 are now pending for examination.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a data collector configured to” and ‘a timeseries service configured to” in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,169,486.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 and 3 of the instant application substantially recites the limitations of claim 1 of Patent 10,169,486 as shown in comparison table below.

Instant Application
Patent 10,169,486
1. A web services platform for monitoring and controlling equipment of a building management system, the web services platform comprising one or more processing
circuits and one or more memory storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform:
a data collector, implemented by the one or more processing circuits, configured to collect feedback samples provided by one or more sensors of the building management system and generate one or more feedback timeseries comprising a plurality of the feedback samples; 
a timeseries service, implemented by the one or more processing circuits, configured to: 
select, from a plurality of feedback control workflows, a feedback control workflow that 
perform the one or more processing operations defined by the feedback control workflow to generate a control signal timeseries comprising a set of control signal samples; and 
provide a control signal comprising at least one of the control signal samples or the control signal timeseries as an output to controllable building equipment of the building management system that operate using the control signal as an input.

3. The web services platform of Claim 1, wherein the timeseries service is configured to:identify one or more other timeseries required as inputs to the feedback control workflow, wherein the one or more other timeseries comprise a setpoint timeseries comprising a plurality of setpoint samples, each of the setpoint samples defining a setpoint corresponding to one of the feedback samples; and103 4823-3519-2435 Atty. Dkt. No.: 18-0023-US (116048-0662) generate an enriched feedback control workflow comprising the feedback control workflow, the feedback timeseries, and the one or more other timeseries.

building equipment that provide raw data samples of one or more data points in the building management system, the building equipment comprising one or more physical devices that operate to monitor or control a physical building condition, the physical devices comprising at least one of a sensor, an air handling unit, a heater, a chiller, a boiler, a pump, a valve, a fan, an actuator, or a controller;
a processing system comprising one or more processors and one or more memories having instructions stored thereon that, when executed by the one or more processors, cause the processing system to operate as a data collector, a timeseries processing engine, a control application, and a timeseries storage interface; 

the timeseries processing engine operates to: identify an initial timeseries processing workflow that applies to the raw data timeseries, the initial timeseries processing workflow being stored in a timeseries processing workflow database, and retrieve the initial timeseries processing workflow from the timeseries processing workflow database, the initial timeseries processing workflow comprising a predefined sequence of timeseries processing operations; 
identify one or more other data timeseries required as inputs to the initial timeseries processing workflow; 
generate an enriched timeseries processing workflow comprising the initial timeseries processing workflow, the raw data timeseries, and the other data timeseries; and -2- 4825-1819-3505 Atty. Dkt. No. 17BE307-US2 (116048-0112) 
execute the enriched timeseries processing workflow to generate one or more derived data timeseries from the raw data timeseries and the one or more other data timeseries; 
the timeseries storage interface operates to store the raw data timeseries and the derived data timeseries in a timeseries database; and 
the control application operates to:
generate a control signal for the building equipment based at least in part on the derived data timeseries stored in the timeseries database; and 
control the physical building condition by operating the building equipment based on the control signal.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “the physical devices comprising at least one of a sensor, an air handling unit, a heater, a chiller, a boiler, a pump, a valve, a fan, an actuator, or a controller; the data collector operates to collect the raw data samples from the building equipment and generate one or more raw data timeseries comprising a plurality of the raw data samples, each of the raw data samples comprising a timestamp and a data value;
;” of claims 1 of Patent 10,169,486 to arrive at the claims 1 and 3 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano et al. (U.S. Pat. Pub. 2016/0357169) in view of Risbeck et al. (U.S. Pat. Pub. 2016/0313751) and Momma et al. (U.S. Pat. Pub. 2011/0004578).

Referring to claim 1, Cairano et al. teaches a web services platform for monitoring and controlling equipment of a building management system, the web services platform comprising one or more processing circuits and one or more memory storing instructions thereon that, when executed by the one or more processors (The processor 130 is operatively connected to a memory 120, see Di Cairano et al., Para. 39), cause the one or more processors to perform:
a timeseries service, implemented by the one or more processing circuits, configured to: 
a feedback control workflow that uses the feedback timeseries as an input and defines one or more processing operations to be applied to the feedback samples of the feedback timeseries (FIG. 2E shows the details of the computation of the control input. From the adjusted model 241, adjusted cost function 242, prediction horizon 243, MPC constraints 244 and current machine state 245, a numerical problem is constructed 246, solved 247 by a numerical algorithm, and from the solution, the control input is selected 248, see Di Cairano et al., Para. 58); 
perform the one or more processing operations defined by the feedback control workflow to generate a control signal timeseries comprising a set of control signal samples (control input is computed 255, by first determining 256 a sequence of predicted inputs that satisfies the constraints and optimizes the cost function, see Di Cairano et al., Para. 59); and 
provide a control signal comprising at least one of the control signal samples or the control signal timeseries to controllable building equipment of the building management system that operate using the control signal (Use first part of the sequence of inputs as input to the machine, see Di Cairano et al., FIG. 2F, 257).
However, Cairano et al. does not explicitly teaches 
select, from a plurality of feedback control workflows,
a data collector, implemented by the one or more processing circuits, configured to collect feedback samples provided by one or more sensors of the building management system and generate a feedback timeseries comprising a plurality of the feedback samples.
Risbeck et al. teaches 
a data collector, implemented by the one or more processing circuits, configured to collect feedback samples provided by one or more sensors of the building management system and generate a feedback timeseries comprising a plurality of the feedback samples (Control output module 428 may store historical data regarding past operating statuses, past operating setpoints, and instructions for calculating and/or implementing control parameters waterside system 200 and airside system 300, see Risbeck et al., Para. 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Cairano et al., to have a data collector, implemented by the one or more processing circuits, configured to collect feedback samples provided by one or more sensors of the building management system and generate a feedback timeseries comprising a plurality of the feedback samples, as taught by Risbeck et al., to optimize the performance of system (Risbeck et al., Para. 3).
Cairano et al. as modified still does not explicitly teaches 
select, from a plurality of feedback control workflows.
Momma et al. teaches 
select, from a plurality of feedback control workflows (Operations which can be selected by active metric learning device 100 based on this feedback information FD correspond, see Momma et al., Para. 94).
Cairano et al. as modified, to have select, from a plurality of feedback control workflows, as taught by Risbeck et al., to improve the efficiency of works (Momma et al., Para. 25).

As to claim 2, Cairano et al. teaches transforming one or more samples of the feedback timeseries into one or more samples of the control signal samples by applying the one or more samples of the feedback timeseries as an input to the feedback control workflow (FIG. 2E shows the details of the computation of the control input. From the adjusted model 241, adjusted cost function 242, prediction horizon 243, MPC constraints 244 and current machine state 245, a numerical problem is constructed 246, solved 247 by a numerical algorithm, and from the solution, the control input is selected 248, see Di Cairano et al., Para. 58); and 
assembling the control signal samples to form the control signal timeseries (control input is computed 255, by first determining 256 a sequence of predicted inputs that satisfies the constraints and optimizes the cost function, see Di Cairano et al., Para. 59).	As to claim 3, Cairano et al. as modified teaches identify one or more other timeseries required as inputs to the feedback control workflow, wherein the one or more other timeseries comprise a setpoint timeseries comprising a plurality of setpoint samples, each of the plurality of setpoint samples defining a setpoint corresponding to one of the feedback samples (determine setpoints for individual devices within various equipment groups. The HVAC Risbeck et al., Para. 41); and103 4823-3519-2435 Atty. Dkt. No.: 18-0023-US (116048-0662) 
generate an enriched feedback control workflow comprising the feedback control workflow, the feedback timeseries, and the one or more other timeseries (Step 1208 may include receiving the major equipment setpoints (e.g., equipment on/off states and load ratios) from step 1206. Step 1208 may also include receiving the resource production rates and temperatures determined in step 1206. Step 1208 may include adjusting the equipment on/off states, load ratios, resource production rates, and/or temperatures in order to optimize the instantaneous resource consumption rates at each time step in the optimization period, see Risbeck et al., Para. 169. Step 1210 may include operating the HVAC equipment according to the major equipment setpoints determined in step 1206 and/or the minor equipment setpoints determined in step 1208. The HVAC equipment may be allowed to operate at the dispatched setpoints for a period of time. Performance measurements may be taken while the equipment is operating at the dispatched setpoints. The performance measurements provide empirical data that describes the actual performance of the equipment and may be used in step 1212 to update the performance curves. In some embodiments, step 1212 includes updating the regression coefficients for a performance curve based on the new performance data. The updated regression coefficients and/or the new performance data may be used to re-linearize the performance curves for use in the linear optimization process, see Risbeck et al., Para. 172 and FIG. 12).	
	As to claim 5, Cairano et al. as modified teaches the feedback control workflow Risbeck et al., Para. 55) that causes the timeseries service to transform the feedback timeseries into the control signal timeseries using a feedback control technique (the HVAC controller adjusts the results of the linear optimization process to account for inaccuracies in the linearized performance curves and/or to determine setpoints for individual devices within various equipment groups. The HVAC controller may use the optimal control decisions to generate and dispatch control signals for the HVAC equipment, see Risbeck et al., Para. 41, generate and dispatch control signals for equipment, see Risbeck et al., Para. 92).	Referring to claim 8, Cairano et al. teaches a web services platform for monitoring and controlling equipment of a building management system, the web services platform comprising: one or more computer-readable storage media (computers, see Di Cairano et al., Para. 132) having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

	Referring to claim 15, Cairano et al. teaches a method for monitoring and controlling equipment of a building management system, the method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano et al. (U.S. Pat. Pub. 2016/0357169) in view of Risbeck et al. (U.S. Pat. Pub. 2016/0313751) as applied to claims 1-3, 5, 8-10, 12 and 15-18 above, and in further view of Warner et al. (U.S. Pat. Pub. 2015/0286969) from IDS.

As to claim 21, Cairano et al. as modified does not explicitly teaches

selecting the feedback control workflow from the plurality of feedback control workflows in response to a determination that the input of the feedback control workflow utilizes the feedback timeseries.
Warner et al. teaches 
analyzing inputs of a plurality of feedback control workflows including the feedback control workflow; and selecting the feedback control workflow from the plurality of feedback control workflows in response to a determination that the input of the feedback control workflow utilizes the feedback timeseries (For each system asset, the monitoring service can query the WSMO Endpoint to discover what business rules apply to the asset, and whether the asset is currently in compliance. If the asset is not in compliance for a particular rule, the management service can query the WSMO Endpoint to discover what corrective action workflows are defined for that particular rule, see Warner et al., Para. 157. Output from sensors 1014 is received, time-stamped and persisted by and in performance context 1004. Workflow context 1006 check events and metrics and feeds those values to the business rule engine of decision context 1008. Decision context 1008 processes the output with business rules to determine if events and metrics meet or are compliant with required levels or settings. If a managed assets events and/or metrics do not meet or are not compliant with required levels or settings, workflow context 1006 sends appropriate instructions to actuator(s) 1016 to make necessary changes to affected managed assets 1018 settings, see Warner et al., Para. 209).
Cairano et al. as modified, to have a analyzing inputs of a plurality of feedback control workflows including the feedback control workflow; and selecting the feedback control workflow from the plurality of feedback control workflows in response to a determination that the input of the feedback control workflow utilizes the feedback timeseries, as taught by Warner et al., to provide significant new capacity to any  customer environment that wishes to measure, monitor, analyze, and automate security decisions based on tolerance and security policy (Warner et al., Para. 25).

Response to Argument
	Applicant’s remarks filed on 5/14/2021 with respect to claims 1, 8 and 15 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAU SHYA MENG/Primary Examiner, Art Unit 2168